Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 4, 6 - 15, 17, 18, 20 are pending.  
Claims 1, 12, 17 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein dynamically creating counters during runtime based on actual web application layer requests received by a web application layer proxy, such that the web application layer proxy is communicatively coupled between a set of web application clients and a set of web application servers, and wherein installing a first counting rule which specifies a set of parameters based upon which to create the counters, and wherein receiving a first web application layer request, and determining a set of parameter values associated with that first web application layer request that corresponds to the set of parameters specified by the first counting rule, and wherein creating a first counter associated with the set of parameter values associated with the first web application layer request in response to a determination that a counter associated with the set of parameter values associated with the first web application layer request does not exist, and wherein installing a security rule in the web application layer proxy, wherein the security rule specifies a condition that any single counter created based on 1 - 4, 6 - 15, 17, 18, 20.  
  
Claims 2 - 4, 6 - 11 are allowed due to allowed base claim 1.  
Claims 13 - 15 are allowed due to allowed base claim 12.  
Claims 18, 20 are allowed due to allowed base claim 17.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                   12-30-2021Primary Examiner, Art Unit 2443